Name: Commission Regulation (EC) No 1240/97 of 30 June 1997 amending Regulation (EC) No 1771/96 laying down detailed rules for the implementation of the specific measures for the supply of hops to the French overseas departments
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  overseas countries and territories
 Date Published: nan

 No L 173/74 | EN I Official Journal of the European Communities 1 . 7. 97 COMMISSION REGULATION (EC) No 1240/97 of 30 June 1997 amending Regulation (EC) No 1771/96 laying down detailed rules for the implementation of the specific measures for the supply of hops to the French overseas departments 'Article 1 For the purposes of Article 2 of Regulation (EEC) No 3763/91 , the quantity of the forecast supply balance for hops falling within CN codes 1210 and 1302 13 00 eligible for exemption from duty on importation into the French overseas departments or, for products from the rest of the Community, eligible for Community aid is hereby set at 15 tonnes for the period 1 July 1997 to 30 June 1998 . This quantity shall be allocated as laid down in the Annex. The French authorities may adjust the allocation within the overall limit set . They shall inform the Commission of any such adjustment.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Whereas Commission Regulation (EC) No 1 77 1 /96 (3) establishes the quantities of the forecast supply balance for the French overseas departments of hops eligible for exemption from import duties or for Community aid from the rest of the Community as well as the amount of that aid; whereas the above quantities should be estab ­ lished for the period 1 July 1997 to 30 June 1998 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 1771 /96 is hereby replaced by the following: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12 . 1991 , p. 1 . (2) OJ No L 267, 9 . 11 . 1995, p . 1 . (j OJ No L 232, 13 . 9 . 1996, p. 11 . 1 . 7 . 97 EN Official Journal of the European Communities No L 173/75 ANNEX (tonnes) Hops falling within CN codes 1210 and 1302 13 00 Guadeloupe 1 Martinique 3 RÃ ©union 11